DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/965,010 filed on 26 July 2020.
Claims 1-9 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 26 July 2020 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Objections

Claim 8 is objected to for the following informality: the limitation feature which recites “wherein clearance is performed in step (b) by short sale after step (c)” is grammatically incorrect. Correction is required. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

With regard to claim 1, the claim recites: “(c) estimating a foreign currency buying price and standby order in reference to currency A or a foreign currency offering price and standby order in reference to currency B by the foreign exchange trading intermediary server 6, in consideration of the buying price and standby order of the block chain-based digital asset in reference to currency A and the offering price and standby order of the block chain-based digital asset in reference to currency B”; and “(d) estimating a foreign currency offering price and standby order in reference to currency A or a foreign currency buying price and standby order in reference to currency B by the foreign exchange trading intermediary server 6, in consideration of the offering price and standby order of the block chain-based digital asset in reference to currency A and the buying price and standby order of the block chain-based digital asset in reference to currency B”. 

However, the specification does not sufficiently describe how said estimating of the foreign currency buying price and offering price and standby order in reference to currency A or B is being performed. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

Claims 2-6 are rejected for at least their dependence on the independent claims rejected above. 

Claim Rejections - 35 USC § 112(b) or § 112 2nd Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, 6, 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: “when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other …”. In this case, steps (a) to (d) are not required to be performed, so it does not further limit the claims. This conditional statement renders the claim indefinite because language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2106 II C). 

Claim 7 recites: “when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other …”. In this case, steps (a) to (d) are not required to be performed, so it does not further limit the claims. This conditional statement renders the claim indefinite because language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2106 II C). 

Claim 9 recites: “when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other …”. In this case, steps (a) to (c) are not required to be performed, so it does not further limit the claims. This conditional statement renders the claim indefinite because language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2106 II C). 

Claim 1 further recites: “this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other …”. However, there is no prior mention of any “exchanges dealing with different currencies from each other” in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim 1 further recites: “(a) receiving information on buy-offer bid and standby order under trading in reference to currency A from a block chain-based digital asset trading server in reference to currency A by a foreign exchange trading intermediary server 6 with respect to the above block chain-based digital asset …”. However, there is no prior mention of a “currency A” or a “foreign exchange trading intermediary server 6” in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim 1 further recites: “(b) receiving information on buy-offer bid and standby order under trading in reference to currency B from a block chain-based digital transaction server in reference to currency B …”. However, there is no prior mention of a “currency B” in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites: “wherein the foreign exchange trading intermediary server 6 converts and displays results calculated in reference to currency A or currency B in steps (c) and (d), respectively, according to selection from an exchange consumer terminal 2 …”. However, there is no prior mention of a “exchange consumer terminal 2” in the claim or in claim 1 from which the claim depends. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim 4 recites: “wherein the foreign exchange trading intermediary server 6 processes and publishes the best foreign currency buy-offer bid, an average value thereof or reciprocals thereof as current prices, without considering the standby order.  …”. However, there is no prior mention of a “foreign currency buy-offer bid” in the claim or in claim 1 from which the claim depends. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites: “wherein the foreign exchange trading intermediary server 6 receives a request of a currency exchange consumer and automatically treats the transaction when a current exchangeable exchange rate becomes greater than (or exceeds) or less than (or under) the request of the foreign exchange consumer …”. However, there is no prior mention of a “transaction” in the claim or in claim 1 from which the claim depends. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim 7 further recites: “(a) receiving information on buy-offer bid and standby order under trading in reference to currency A from a block chain-based digital asset trading server in reference to currency A by a foreign exchange trading intermediary server 6 with respect to the above block chain-based digital asset …”. However, there is no prior mention of a “currency A” or a “foreign exchange trading intermediary server 6” in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
 
Claim 9 further recites: (a) receiving a request of a currency exchange consumer to exchange a predetermined amount from currency A to currency B by a foreign exchange trading intermediary server 6 …”. However, there is no prior mention of a “currency A” or a “currency B” or a “foreign exchange trading intermediary server 6” in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim 1 further recites: “this digital asset is shared by a contract or the like”. However, the term “the like” is not properly defined and may be broadly interpreted which renders the limitation feature indefinite. 

Claim 4 further recites: “wherein the foreign exchange trading intermediary server 6 processes and publishes the best foreign currency buy-offer bid”. However, the term “the best” is a relative term which is not properly defined and may be broadly interpreted which renders the limitation feature indefinite. 

Claim 8 further recites: “wherein clearance is performed in step (b) …”. However, the term “clearance” is not properly defined which renders the limitation feature indefinite. 

As such, the above limitations do not clearly set forth the metes and bounds as to the intended scope of the claims, therefore rendering the claims indefinite. The Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards facilitating currency exchange and foreign exchange trading associated with a block chain-based digital asset including cryptocurrency as a medium of exchange. Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate currency exchange and/or trading including determination of a foreign currency buying and offering price, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “… when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other, (a) receiving information on buy-offer bid and standby order under trading in reference to currency A … in reference to currency A … with respect to the above block chain-based digital asset; (b) receiving information on buy-offer bid and standby order under trading in reference to currency B … in reference to currency B … with respect to the above block chain-based digital asset; (c) estimating a foreign currency buying price and standby order in reference to currency A or a foreign currency offering price and standby order in reference to currency B …, in consideration of the buying price and standby order of the block chain-based digital asset in reference to currency A and the offering price and standby order of the block chain-based digital asset in reference to currency B; (d) estimating a foreign currency offering price and standby order in reference to currency A or a foreign currency buying price and standby order in reference to currency B …, in consideration of the offering price and standby order of the block chain-based digital asset in reference to currency A and the buying price and standby order of the block chain-based digital asset in reference to currency B …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “block chain-based digital asset trading server”, “foreign exchange trading intermediary server 6”, represents the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate currency exchange and/or trading including determination of a foreign currency buying and offering price.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate currency exchange and/or trading including determination of a foreign currency buying and offering price using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Claim 7 is directed towards facilitating currency exchange and foreign exchange trading associated with a block chain-based digital asset including cryptocurrency as a medium of exchange. Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate currency exchange and/or trading, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 7 recites: “… when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other, (a) receiving a request of a currency exchange consumer to exchange a predetermined amount from currency A to currency B …; (b) buying a digital asset in currency A of all or a portion of the predetermined amount from a single or multiple block chain-based digital asset sellers on standby; (c) offering the bought block chain-based digital asset in currency B to a single or multiple block chain-based digital asset buyers on standby; (d) paying the offered currency B to the currency exchange consumer …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “foreign exchange trading intermediary server 6”, represents the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate currency exchange and/or trading.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate currency exchange and/or trading using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 7 is not patent eligible.

Claim 9 is directed towards facilitating currency exchange and foreign exchange trading associated with a block chain-based digital asset including cryptocurrency as a medium of exchange. Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate currency exchange and/or trading, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 9 recites: “… when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other, (a) receiving a request of a currency exchange consumer to exchange a predetermined amount from currency A to currency B …; (b) paying all or a portion of the predetermined amount in reference to currency A to a single or multiple block chain-based digital asset sellers on standby, and transferring all or a portion of the digital asset in reference to currency B to a single or multiple block chain-based digital asset buyers on standby; (c) paying all or a portion of standby fund of a single or multiple block chain-based digital asset buyers on standby in reference to currency B to the currency exchange consumer …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “foreign exchange trading intermediary server 6”, represents the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate currency exchange and/or trading.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate currency exchange and/or trading using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 9 is not patent eligible.

Dependent claims 2-6 and 8 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a narrower abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective Filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronca et al., US 2015/0363769 A1 (“Ronca”)

Re Claim 1:  Ronca discloses a currency exchange and foreign exchange trading method through a block chain-based digital asset including cryptocurrency as a medium, comprising: 

when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other, (Abstract; ¶¶[0011, 0020-0022])

(a) receiving information on buy-offer bid and standby order under trading in reference to currency A from a block chain-based digital asset trading server in reference to currency A by a foreign exchange trading intermediary server 6 with respect to the above block chain-based digital asset; (¶¶[FIG. 2; 0026, 0029, 0044, 0046])

(b) receiving information on buy-offer bid and standby order under trading in reference to currency B from a block chain-based digital transaction server in reference to currency B by the foreign exchange trading intermediary server 6 with respect to the above block chain-based digital asset; (¶¶[FIG. 2; 0026, 0029, 0044, 0046])

(c) estimating a foreign currency buying price and standby order in reference to currency A or a foreign currency offering price and standby order in reference to currency B by the foreign exchange trading intermediary server 6, in consideration of the buying price and standby order of the block chain-based digital asset in reference to currency A and the offering price and standby order of the block chain-based digital asset in reference to currency B; (¶¶[FIG. 5; 0011, 0070-0071])

(d) estimating a foreign currency offering price and standby order in reference to currency A or a foreign currency buying price and standby order in reference to currency B by the foreign exchange trading intermediary server 6, in consideration of the offering price and standby order of the block chain-based digital asset in reference to currency A and the buying price and standby order of the block chain-based digital asset in reference to currency B. (¶¶[FIG. 5; 0011, 0070-0071])
Re Claim 2:  Ronca discloses the trading method according to claim 1. Ronca further discloses:

wherein steps (a) and (b) are reversed or conducted at the same time; and steps (c) and (d) are reversed or conducted at the same time. (¶[0093])
Re Claim 3:  Ronca discloses the trading method according to claim 1. Ronca further discloses:

wherein the foreign exchange trading intermediary server 6 converts and displays results calculated in reference to currency A or currency B in steps (c) and (d), respectively, according to selection from an exchange consumer terminal 2. (¶¶[0046, 0069, 0075])
Re Claim 4:  Ronca discloses the trading method according to claim 1. Ronca further discloses:

wherein the foreign exchange trading intermediary server 6 processes and publishes the best foreign currency buy-offer bid, an average value thereof or reciprocals thereof as current prices, without considering the standby order. (¶¶[0234, 0236-0237])
Re Claim 5:  Ronca discloses the trading method according to claim 1. Ronca further discloses:

wherein the foreign exchange trading intermediary server 6 further displays publicly assessed price ("declared price") of the foreign exchange market. (¶¶[0046, 0069, 0075])
Re Claim 6:  Ronca discloses the trading method according to claim 1. Ronca further discloses:

wherein the foreign exchange trading intermediary server 6 receives a request of a currency exchange consumer and automatically treats the transaction when a current exchangeable exchange rate becomes greater than (or exceeds) or less than (or under) the request of the foreign exchange consumer. (¶¶[0221, 0223, 0231])
Re Claim 7:  Ronca discloses a currency exchange and foreign exchange trading method through a block chain-based digital asset including cryptocurrency as a medium, comprising: 

when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other, (a) receiving a request of a currency exchange consumer to exchange a predetermined amount from currency A to currency B by a foreign exchange trading intermediary server 6; (¶¶[0221, 0223, 0231])

(b) buying a digital asset in currency A of all or a portion of the predetermined amount from a single or multiple block chain-based digital asset sellers on standby; (¶¶[0209, 0227])

(c) offering the bought block chain-based digital asset in currency B to a single or multiple block chain-based digital asset buyers on standby; (¶¶[0054-0055, 0209, 0227])

(d) paying the offered currency B to the currency exchange consumer. (¶¶[0044-0045])
Re Claim 8:  Ronca discloses the trading method according to claim 7. Ronca further discloses:

wherein clearance is performed in step (b) by short sale after step (c). (¶¶[0055, 0067])
Re Claim 9:  Ronca discloses a currency exchange and foreign exchange trading method through a block chain-based digital asset including cryptocurrency as a medium, comprising: 

when the block chain-based digital asset including one cryptocurrency is traded in two or more currencies in a single exchange, this digital asset is shared by a contract or the like between the exchanges dealing with different currencies from each other or trading information of the above digital asset is shared between the exchanges dealing with different currencies from each other, (a) receiving a request of a currency exchange consumer to exchange a predetermined amount from currency A to currency B by a foreign exchange trading intermediary server 6; (¶¶[0221, 0223, 0231])

(b) paying all or a portion of the predetermined amount in reference to currency A to a single or multiple block chain-based digital asset sellers on standby, and transferring all or a portion of the digital asset in reference to currency B to a single or multiple block chain-based digital asset buyers on standby; (¶¶[0044-0045])

(c) paying all or a portion of standby fund of a single or multiple block chain-based digital asset buyers on standby in reference to currency B to the currency exchange consumer. (¶¶[0044-0045])


Conclusion

Claims 1-9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692